DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 10/17/21.   
Claim(s) 1, 5, 12 & 14-20 was/were amended.  Claim(s) 4 & 13 is/are canceled.  
Claim(s) 1-3, 5-12 & 14-20 is/are presented for examination.

Claim Objections
Claim(s) 1-20 is/are unclear to the examiner; what does it mean by stating “verifying that each training data updated to the candidate ML model is layered on top of a last certified ML model based on encrypted data that specifies a base model version from which the candidate ML model is derived, to avoid overwriting of the last certified ML model by the first edge device”?  The Examiner is not entirely sure what does it mean by stating “candidate ML model is layered on top of a last certified ML model”?  Does it mean the system would considered the latest ML model as a sample one, but also keeps previous versions?  What about “based on encrypted data”?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ura, U.S. Pub/Patent No. 2019/0122078 A1 in view of Gaddam, U.S. Patent/Pub. No. 2021/0209512 A1.
As to claim 1, Ura teaches a certifying node for certifying an incrementally trained machine learning (ML) models by evaluating quality of the one or more incrementally trained ML models, wherein the certifying node is configured to be communicatively connected with one or more edge devices in a peer to peer network, wherein the certifying node comprises: 
a processor; and
a memory that stores a set of instructions, which when executed by the processor, performs a method comprising:
generating a predictive outcome value for a test data set by executing a candidate ML model against the test data set available to the certifying node, wherein the candidate ML model is received from a first edge device of the peer to peer network, after the first edge device is registered with the certifying node (Ura, figure 1-2; page 4, paragraph 56; page 5, paragraph 64; i.e., [0056] The machine learning apparatus 100 samples, from the dataset, records other than the training dataset as a testing dataset and calculates the prediction performance using the testing dataset. The size of the testing dataset is, for example, about half the size of the training dataset.  The machine learning apparatus 100 feeds explanatory variable values included in the testing dataset into the model, and then compares target variable values output from the model (predicted values) against target variable values included in the testing dataset (actual, or observed, values); [0064] The model building and evaluation also include extracting other records of the intermediate data of the second stage as a testing dataset, predicting values of the target variable by feeding values of the explanatory variables included in the extracted testing dataset into the model, and measuring prediction performance of the model by comparing the predicted values with actual values); 
determining a measure of quality of the candidate ML model by matching the predictive outcome value of the candidate ML model with an actual outcome value of the test data set (Ura, page 5, paragraph 64; page 9, paragraph 118; i.e., [0064] The model building and evaluation also include extracting other records of the intermediate data of the second stage as a testing dataset, predicting values of the target variable by feeding values of the explanatory variables included in the extracted testing dataset into the model, and measuring prediction performance of the model by comparing the predicted values with actual values; [0118] The search history storing unit 122 stores therein a search history representing the development of a hyper parameter search in progress, run on a dataset stored in the data storing unit 121. The search history associates, for each pair of a tested hyper parameter value and sample size, measured prediction performance (actual or observed prediction performance) and a measured runtime (an actual or observed runtime) with each other); 
comparing the measure of quality of the candidate ML model against the in real time incremental training or for use in real-time decision making by the one or more edge devices in the peer to peer network (Ura, figure 10; page 7, paragraph 94; page 8, paragraph 104; i.e., [0094] On the other hand, when the total amount of consumed resources is equal to or less than the threshold. [0104] Note that, in the case where there is a plurality of sample sizes smaller than the target sample size, the second embodiment designates all of the smaller sample sizes as comparative sample sizes. As for all of the comparative sample sizes, if the total amount of consumed resources associated with each of the comparative sample sizes exceeds the threshold, the testing with the target sample size is allowed. On the other hand, if the total amount of consumed resources of at least one of the comparative sample sizes is equal to or less than the threshold, the testing with the target sample size is rejected).
But Ura failed to teach the claim limitation wherein the first edge device generates the candidate ML model; verifying that each training data updated to the candidate ML model is layered on top of a last certified ML model based on encrypted data that specifies a base model version from which the candidate ML model is derived, to avoid overwriting of the last certified ML model by the first edge device; and certifying, after verification of the updated training data, the candidate ML model if the measure of quality of the candidate ML model is below a threshold error value by comparing the measure of quality of the candidate ML model against the threshold error value for use in real time incremental training or for use in real-time decision making by the one or more edge devices in the peer to peer network.
However, Gaddam teaches the limitation wherein the first edge device generates the candidate ML model (Gaddam, page 7, paragraph 64; i.e., [0064] Model evaluation module 310 may comprise code or software, executable by the processor 302 for evaluating input data using machine learning models, including a current machine learning model and a plurality of previously generated machine learning models. Further, model evaluation module 310 may be used by the processor 302 to generate a first set of classification data by applying a set of input data to the current machine learning model, and generate a plurality of sets of classification data by applying the input data to a plurality of previously generated machine learning models); verifying that each training data updated to the candidate ML model is layered on top of a last certified ML model based on encrypted data that specifies a base model version from which the candidate ML model is derived, to avoid overwriting of the last certified ML model by the first edge device (Gaddam, page 7, paragraph 67 & 73; page 8, paragraph 76; i.e., [0067] the distance between clusters of training data before and after the input
data is included in the training data set, or the standard deviation of a feature of the training data set before and after the inclusion of the input data; determine a deviation metric, compare the deviation metric to a deviation threshold,
and verify whether the deviation metric is greater than the deviation threshold; [0073] At step S422, the computer can evaluate the current model 414 using the prior machine learning models 420. For example, the computer can generate a first set of classification data using current model 414 and a plurality of sets of classification data using prior models 420. The first set of classification data can be compared to the plurality of sets of classification data in order to determine if model shift has occurred; {Note:  to avoid overwriting of the last certified ML model is an intended used});  and certifying, after verification of the updated training data, the candidate ML model if the measure of quality of the  candidate ML model is below a threshold error value by comparing the measure of quality of the candidate ML model against the threshold error value for use in real time incremental training (Gaddam, page 10, paragraph 97-99; i.e., [0097] error metric may be proportional to the difference between the comparison set of classification data and the first set of classification data. Thus the error metric may indicate the difference in the current machine learning model's classification and the classifications produced by the plurality of previously generated machine learning models; [0098] At step 526, the computer can compare the error metric to an error threshold. As an example, the computer may determine whether the error metric is greater than, less than, or equal to the error threshold. The error threshold may be set such that the error metric only exceeds the error threshold when the error metric has an unusually high value (e.g., the error metric is in the 95th percentile of error metrics). Like the deviation threshold described above, the error threshold may be static and may be predetermined, however, the computer can also adapt the error threshold periodically and determine the value of the error threshold using machine learning techniques).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura to substitute set of classification data from Gaddam for training dataset from Ura to build a model that generalizes the relationship between cause (Gaddam, page 1, paragraph 3).
As to claim 2, Ura-Gaddam teaches the certifying node as recited in claim 1, wherein the candidate ML model is an incrementally trained ML model (Ura, figure 10).
As to claim 5, Ura-Gaddam teaches the certifying node as recited in claim 1, wherein the first edge device incrementally trains the last certified ML model using an event data upon occurrence of an event at the first edge device to generate the candidate ML model (Ura, page 10, paragraph 128; page 11, paragraph 133; i.e., [0128] In response to an inquiry from the existing hyper parameter value selecting unit 126, the improvement rate estimating unit 127 calculates the improvement rate of prediction performance for each existing hyper parameter value; [0133] The new hyper parameter value selecting unit 128 receives an inquiry from the control unit 124 about a hyper parameter value).
As to claim 9, Ura-Gaddam teaches the certifying node as recited in claim 1, wherein the certifying node determines the measure of quality of the candidate ML model by (i) comparing the predictive outcome value of the candidate ML model for (Ura, page 9, paragraph 118; i.e., [0118] The search history storing unit 122 stores therein a search history representing the development of a hyper parameter search in progress, run on a dataset stored in the data storing unit 121. The search history associates, for each pair of a tested hyper parameter value and sample size, measured prediction performance (actual or observed prediction performance) and a measured runtime (an actual or observed runtime) with each other), (ii) squaring a difference between the predictive outcome value and the actual outcome value, (iii) averaging squared values (Ura, page 5, paragraph 64; i.e., [0064] The model building and evaluation also include extracting other records of the intermediate data of the second stage as a testing dataset, predicting values of the target variable by feeding values of the explanatory variables included in the extracted testing dataset into the model, and measuring prediction performance of the model by comparing the predicted values with actual values), and (iv) computing a square root of averaged squared values as Root Mean Square Error (RMSE) for enabling the certification of the candidate ML model (Ura, page 2, paragraph 34; i.e., [0034]  There are a variety of prediction performance measures and some commonly used ones are accuracy, precision, F-measure, mean squared error (MSE), and root mean squared error (RMSE), for example. In machine learning, it is preferable to build a model with high prediction performance. The prediction performance of the model built depends on a dataset (data population) used as a training dataset. In addition, the model's prediction performance also depends on a hyper parameter value, which is a setting used to control the behavior of machine learning)
As to claim 10, Ura-Gaddam teaches the certifying node as recited in claim 9, wherein the certifying node certifies the candidate ML model if the RMSE is below the threshold error value and monotonically decreasing or remains constant (Ura, page 3, paragraph 40; page 4, paragraph 57; i.e., [0057] There are a variety of prediction performance measures and some commonly used ones are accuracy, precision, F-measure, MSE, and RMSE, for example. Suppose that the effect is represented by a binary value of YES or NO.).
As to claim 11, Ura-Gaddam teaches the certifying node as recited in claim 1, wherein the certifying node is further configured to maintain a record of a number of data points that is used by each of the one or more edge devices for incrementally training the candidate ML model to prevent undue contribution by each of the one or more edge devices for incremental training of the candidate ML model (Ura, page 4, paragraph 54; i.e., [0054] In machine learning according to the second embodiment, a dataset including a plurality of data units (also sometimes referred to as "records" or "instances") representing known outcomes ( called "labels") is prepared in advance. The machine learning apparatus 100 or a different information processor may collect records via the network 114 from various devices such as sensor devices).

Claim(s) 12 & 20 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 12 & 20 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 14, 17-19 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 5, 9-11.  Therefore, claim(s) 14, 17-19 is/are also rejected for similar reasons set forth in claim(s) 5, 9-11.



Claim(s) 3, 6, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ura, U.S. Pub/Patent No. 2019/0122078 A1 in view of Gaddam, U.S. Patent/Pub. No. 2021/0209512 A1, and further in view of Moustafa, U.S. Patent/Pub. No. 2020/0314614 A1.
As to claim 3, Ura-Gaddam teaches the certifying node as recited in claim 1.  But Ura-Gaddam failed to teach the claim limitation wherein the certifying node is further configured to receive a registration request from the first edge device to register the first edge device to the certifying node and thereafter to provide an encrypted key to the first edge device to authenticate subsequent requests from the first edge device.
However, Moustafa teaches the limitation wherein the certifying node is further configured to receive a registration request from the first edge device to register the first edge device to the certifying node and thereafter to provide an encrypted key to the first edge device to authenticate subsequent requests from the first edge device (Moustafa, page 3, paragraph 35; i.e., [0035] In operation, a vehicle 520 may identify itself on its home carrier subscription during a service request, confirm authentication of the vehicle 520 and separately send to the vehicle 520 a one-time decryption key (OTDK) (e.g., one-time numeric password) for the used service, and may send a one-time encryption key (OTEK) to the service provider serving node, such as to the edge node).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura-Gaddam to substitute obtaining authentication request from Moustafa for consumed resources from Ura to improved solution for transmission of large amounts of data (Moustafa, page 1, paragraph 2).
As to claim 6, Ura-Gaddam teaches the certifying node as recited in claim 5.  But Ura-Gaddam failed to teach the claim limitation wherein the first edge device generates a base version of a ML model for incremental training if there is no last certified ML model.
However, Moustafa teaches the limitation wherein the first edge device generates a base version of a ML model for incremental training if there is no last certified ML model (Moustafa, page 16, paragraph 157; i.e., [0157] In Example 39, the subject matter of any one or more of Examples 36-38 optionally include wherein the generation of the vehicle wireless communication quality of service data set includes: training a machine learning model based on the plurality of quality of experience measurements; and generating the vehicle wireless communication quality of service data set based on the trained machine learning model).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura-Gaddam to substitute obtaining authentication request from Moustafa for consumed resources
As to claim 8, Ura-Gaddam teaches the certifying node as recited in claim 1.  But Ura-Gaddam failed to teach the claim limitation wherein the certifying node is further configured to transmit a certified ML model to at least one of the first edge device or the other edge devices of the peer to peer network for use in the real time incremental training of the certified ML model or for use in real-time decision making at the one or more edge devices.
However, Moustafa teaches the limitation wherein the certifying node is further configured to transmit a certified ML model to at least one of the first edge device or the other edge devices of the peer to peer network for use in the real time incremental training of the certified ML model or for use in real-time decision making at the one or more edge devices (Moustafa, page 2, paragraph 29-30; i.e., [0030] This query may take place through a P2P protocol, such as PPSP. In an aspect, each of the RSUs 214 may get information in real-time from one or more of the MECs 210 or the RSUs 214 on available services through a subscription protocol).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura-Gaddam to substitute obtaining authentication request from Moustafa for consumed resources from Ura to improved solution for transmission of large amounts of data (Moustafa, page 1, paragraph 2).

Claim(s) 16 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 16 is/are also rejected for similar reasons set forth in claim(s) 8.


Claim(s) 7 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ura, U.S. Pub/Patent No. 2019/0122078 A1 in view of Gaddam, U.S. Patent/Pub. No. 2021/0209512 A1, and further in view of Kobayashi, U.S. Patent/Pub. No. 2019/0197435 A1.
As to claim 7, Ura-Gaddam teaches the certifying node as recited in claim 5.  But Ura-Gaddam failed to teach the claim limitation wherein the candidate ML model comprises one or more parameters and one or more weights associated with the one or more parameters, wherein the candidate ML model is devoid of the event data that is used to generate the candidate ML model.
However, Kobayashi teaches the limitation wherein the candidate ML model comprises one or more parameters and one or more weights associated with the one or more parameters, wherein the candidate ML model is devoid of the event data that is used to generate the candidate ML model (Kobayashi, figure 2; page 3, paragraph 45; i.e., [0045] Next, the processing unit 12 determines a plurality of weights associated with the plurality of prediction performance curves including the prediction performance curves 14a and 14b, by using the plurality of parameter values inducing the parameter values 81 and 82 and the measured data).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Ura-Gaddam to substitute prediction performance curve from Kobayashi for the measure prediction performance Ura to improve estimation accuracy by increased the number of samples (Kobayashi, page 1, paragraph 12).

Claim(s) 15 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 7.  Therefore, claim(s) 15 is/are also rejected for similar reasons set forth in claim(s) 7.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-3, 5-12 & 14-20 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Listing of Relevant Arts
Guyon, U.S. Patent/Pub. No. US 2003/0172043 A1 discloses validated its output by using the tested data.
Beer, U.S. Patent/Pub. No. US 20140129152 A1 discloses error threshold from the known characteristics.
Theverapperuma, U.S. Patent/Pub. No. US 20200394813 A1 discloses classes can be specified as a threshold value.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449